Citation Nr: 1448036	
Decision Date: 10/29/14    Archive Date: 11/05/14

DOCKET NO.  13-11 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from November 1952 to November 1954. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in May 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2013, the Board remanded the case for further development.  In May 2014, the Board reopened a claim of service connection for a bilateral knee disability.  However, the claim was denied on the merits.  At that time, the Board also remanded claims of service connection for a bilateral elbow disability and a bilateral ankle disability for further development.  By a September 2014 rating decision, the RO granted service connection for degenerative joint disease of both elbows.  Thus, that issue is no longer on appeal.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.


FINDING OF FACT

The current bilateral ankle disability did not have its onset during active service or result from disease or injury during service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral ankle disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed .Cir. 2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran contends that his bilateral ankle disability began in service.  

The service treatment records show a report of bilateral ankle pain in November 1953, but are otherwise silent for any diagnosis or findings relating to the ankles.  On separation, it was noted that the Veteran had aching discomfort of the extremities with cold weather, but no disease was found on evaluation.  Lower extremities were noted as normal.  

Post-service VA examinations in March 2014 and June 2014 show that the Veteran has been diagnosed as having bilateral plantar calcaneal spurs.  Therefore, the first requirement for service connection for this claim, the existence of a current disability, is met.

There is no competent evidence of record, however, showing that the Veteran's diagnosed bilateral ankle disability had its onset during active service or is related to any in-service disease or injury.  VA medical treatment records make no mention of any link between this condition and service.  Additionally, as noted previously, although the Veteran complained about aching discomfort of the extremities with cold weather, no disease was found on evaluation and lower extremities were noted as normal.  

The Veteran was afforded VA examinations in March 2014 and June 2014 regarding his bilateral ankle disability claim in which he was diagnosed as having bilateral plantar calcaneal spurs and bilateral ankle chronic sprain with calcaneal spurs, respectively.  The March 2014 VA examiner opined that the Veteran's current bilateral ankle disability is not at least as likely as not a progression of the symptoms in service or the development of a new and separate conditions after service as the current condition of the ankles is due to current painful pitting edema of both lower extremities.  

The June 2014 VA examiner stated that the Veteran reported that he had pain in his ankles during service and this continued to this date without specific knowledge of a specific injury.  The examiner stated that it would be only with resort to mere speculation to opine whether or not the Veteran's current bilateral chronic ankle pain and calcaneal spurs are caused or aggravated to any degree by his military service.  The examiner reviewed the Veteran's service treatment noting the November 1953 documentation of bilateral ankle pain, but they were otherwise silent for any ankle symptoms, injury or diagnoses including the separation examination dated November 1954.  The examiner concluded that there was no current objective evidence that the bilateral ankle pain documented during the Veteran's military service was more than an acute and transitory event, or that it could have caused or aggravated to any degree his current bilateral chronic ankle sprain and/or bilateral calcaneal spurs and there was no current objective evidence that the Veteran's current bilateral chronic ankle sprain and/or bilateral calcaneal spurs is caused or aggravated to any degree by his military service.  

Although the March 2014 opinion and supporting rationale were not entirely clear to allow for the Board to decide the claim, the opinion still is not in favor of the claim and the Board requested another opinion on remand that was conducted in June 2014.   The Board finds the opinion of the June 2014 VA examiner highly probative because cogent rationale for the opinion was provided, citing the Veteran's relevant medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Veteran stated that his bilateral ankle pain began in service.  Although the Veteran is competent to observe pain in his ankles, bilateral ankle chronic sprain with calcaneal spurs is not the type of condition that can be identified based on personal observation either as a simple medical condition under Jandreau, or by case law, and any inference based on what is not personally observable cannot be competent lay evidence.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the causal relationship or nexus between his currently diagnosed bilateral ankle disability and the continuity of symptoms that the Veteran avers.  The evidence does not show that the bilateral ankle pain the Veteran observed is related to his in-service injury.  The medical expert considered this theory but it was not endorsed.  Therefore, while the Board takes note of the Veteran's ankle pain complaints and his theory of the claim, the evidence as it pertains to nexus weighs heavily against the claim.

As such, without sufficient evidence showing a nexus, the preponderance of the evidence is against the claim of service connection and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection is not warranted for a bilateral ankle disability.

The Board also notes that, as to the claim of service connection for a bilateral ankle disability, VA's duty to notify has been met.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 3.159(b) (2014).  A standard letter in September 2009 informed the Veteran of the information and evidence necessary to substantiate the claim.

Additionally, VA's duty to assist has been met for this claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained, as well as post-service VA and private treatment records potentially relevant to the claim.  Moreover, as described above, the Veteran was provided with VA examinations and medical opinions in connection with this claim.  The June 2014 VA report is sufficient to decide the claim in light of its persuasive opinion with explanation that finds support in the record.


ORDER

Service connection for a bilateral ankle disability is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


